DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 12/21/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, 12, 16, 18, 20 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sha et al. (US 2019/0155655, “Sha”).
For claim 1, Sha discloses a method comprising:
determining, for a first service of a plurality of services ([0038], resource allocated to an application on each CPU for use; fig. 1, resources request for applications on CPUs), a reservation amount of a multi-tenant resource shared amongst the plurality of services based upon an overbooking characteristic of the first service (fig. 1, [0038], application resource for each CPU is allocated or reserved in a local resource pool; [0069], the preset value for allocatable resources in a local resource pool is set based on service requirement or overbooking characteristic of service);
determining that a total usage value of the multi-tenant resource by the plurality of services is greater than a threshold value ([0060]-[0062], When the usage rate of the resources in the global resource pool is greater than a preset threshold, the resource manager reclaims unallocated resources in all the local resource pools in the system);
determining a service usage value of the multi-tenant resource by the first service ([0065], monitoring usage of local resource pool);
determining a first overage value of the first service based on the service usage value and the reservation amount ([0060]-[0062], determining unallocated resource (or overage resource value) in the local resource pools; [0065], [0068], unallocated resource is determined based on resource usage of the local resource pools; [0070], a quantity of allocatable resources that is obtained by subtracting the preset value (usage value) from a quantity of all the allocatable resources (reservation amount) in the local resource pool may be reclaimed (overage value); [0084], When a quantity of allocatable resources (reservation value) in the local resource pool is greater than the preset value (usage value), and when the resource manager needs to reclaim a resource from the local resource pool, a quantity of reclaimed resources (overage value) may also be determined according to the resource balancing algorithm); and
performing, in response to the total usage value being greater than the threshold value, a resource reclamation process over the multi-tenant resource based on the first overage value of the first service ([0060]-[0062], When the usage rate of the resources in the global resource pool is greater than a preset threshold, the resource manager reclaims unallocated resources in all the local resource pools in the system).

	Claims 12, 18 are rejected for the same rationale in claim 1. See Sha, fig. 3 for CPU, memory and storage for implementing claim 1.

For claim 7, Sha discloses the total usage value of the multi-tenant resource is a first total usage value of the multi-tenant resource, and further comprising: determining that a second total usage value of the multi-tenant resource by the plurality of services is greater than the threshold value; determining, in response to the second total usage value being greater than the threshold value, an overage value for each of the plurality of services; and requesting, from a global coordinator service, a load balancing procedure based upon the overage value for each of the plurality of services ([0062], when a second usage value (at another time, see [0075] for sampling period) of the global pool greater than a threshold, reclaim unallocated resources from local pools, [0070], based on a load balancing algorithm).

For claims 8, 16, 20, Sha discloses the multi-tenant resource includes at least one of storage, computing units, bandwidth, memory, field programmable gate arrays (FPGAs), graphics processing units (GPUs), input-output (I/O) throughput, or data/instruction cache ([0038], memory).

For claim 10, Sha discloses the first service is of a different service type than a second service of the plurality of services, the second service having a different overbooking characteristic than the first service ([0071], [0072], reserved resources based on different service requirement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sha in view of Zhao et al. (US 2017/0216505, “Zhao”).

For claim 2, Sha does not disclose determining a second overage value of a second service of the plurality of services, and wherein performing the resource reclamation process comprises: determining that the first overage value is greater than the second overage value; and reclaiming a portion of the multi-tenant resource previously-assigned to the first service.
Zhao discloses determining a second overage value of a second service of the plurality of services, and wherein performing the resource reclamation process comprises: determining that the first overage value is greater than the second overage value; and reclaiming a portion of the multi-tenant resource previously-assigned to the first service ([0047], releasing space from less utilized (more overage) file systems into resource pool).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zhao’s teachings of resource reclaiming/releasing in relation with overage to Sha’s teachings with the motivation of efficient resource releasing and producing smaller impact on the performance of the system (Zhao, [0051]).

Claim(s) 3, 13, 19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sha in view of Herdrich et al. (US 2016/0246652, “Herdrich”).

For claims 3, 13, 19, as applied to the rationale in claims 1, 12, 18, Sha does not disclose determining a second overage value of a second service of the plurality of services, and wherein performing the resource reclamation process comprises: determining a relationship between the first overage value and the second overage value; and reclaiming a first portion and a second portion of the multi-tenant resource based on the relationship, the first portion of the multi-tenant resource previously-assigned to the first service and the second portion of the multi-tenant resource previously-assigned to the second service.
Herdrich discloses determining a second overage value of a second service of the plurality of services, and wherein performing the resource reclamation process comprises: determining a relationship between the first overage value and the second overage value; and reclaiming a first portion and a second portion of the multi-tenant resource based on the relationship, the first portion of the multi-tenant resource previously-assigned to the first service and the second portion of the multi-tenant resource previously-assigned to the second service ([0044], resources may be reclaimed from lower priority service chains and/or from service chains where the performance information indicates include excess resources in their resource allocation. Continuing to block 630, the DRB 150 may increase the resource allocation for the highest priority service chains that are not meeting their SLAs.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Herdrich’s teachings of resource reclaiming in relation with service priorities to Sha’s teachings with the motivation of providing different service SLAs in service resource reclaiming.

Claim(s) 4 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sha in view of Jain et al. (US 2019/0317826, “Jain”).

For claim 4, Sha does not disclose performing the resource reclamation process comprises: identifying, based on usage history, a portion of the multi-tenant resource used by the first service; and reclaiming the portion of the multi-tenant resource used by the first service.
Jain discloses performing the resource reclamation process comprises: identifying, based on usage history, a portion of the multi-tenant resource used by the first service; and reclaiming the portion of the multi-tenant resource used by the first service ([0083], [0099], [0103], reclaiming resource based on historical usage)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jain’s teachings of resource reclaiming based on historical usage to Sha’s teachings of resource reclaiming with the motivation of providing resource management of Prasad based on forecast metrics (Jain, abstract).

Claim(s) 5 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sha in view of Kaliannan et al. (US 8,635,422, “Kaliannan”).

For claim 5, Sha does not disclose the multi-tenant resource is storage, and performing the resource reclamation process comprises: identifying a portion of the storage that has been indicated as deleted and not been accessed in a period of time greater than a threshold amount; and disassociating the portion of the storage from the first service.
Kaliannan discloses the multi-tenant resource is storage, and performing the resource reclamation process comprises: identifying a portion of the storage that has been indicated as deleted and not been accessed in a period of time greater than a threshold amount; and disassociating the portion of the storage from the first service (col. 10, l. 22-24, 47-55, reclaim storage space that is deleted and idle for a time threshold).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Kaliannan’s teachings of deallocating of storage space to Sha’s teachings of resource reclaiming with the motivation of providing economic usage of available storage space.

Claim(s) 6 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sha in view of Schmidt et al. (US 2009/0172336, “Schmidt”).

For claim 6, Sha discloses the multi-tenant resource is memory ([0038]).
Sha does not disclose: performing the resource reclamation process comprises: identifying a portion of the memory that has not been accessed in a period of time greater than a threshold amount; and disassociating the portion of the memory from the first service.
Schmidt discloses performing the resource reclamation process comprises: identifying a portion of the memory that has not been accessed in a period of time greater than a threshold amount; and disassociating the portion of the memory from the first service ([0014], deallocating unused memory after a predetermined time). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Schmidt’s teachings of deallocating of memory to Sha’s teachings of resource reclaiming with the motivation of providing economic usage of available memory (Schmidt, [0014]).

Claim(s) 9 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sha in view of Prasad et al. (US 2017/0295223, “Prasad”).

For claim 9, Sha does not disclose the first service includes a database-as-a-service (DaaS) configured to provide individual database instances to tenants of a multi-tenancy.
	Prasad discloses the first service includes a database-as-a-service (DaaS) configured to provide individual database instances to tenants of a multi-tenancy ([0017], abstract, multi-tenant DaaS).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Prasad’s teachings of DaaS to Sha’s teachings of resource reclaiming with the motivation of providing resource management in DaaS environment of Prasad.

Claim(s) 11 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sha in view of Guim Bernat et al. (US 2021/0144517, “Bernat”).

For claim 11, Sha does not disclose a service type of the first service is an infrastructure as a service, platform as a service, software as a service, database as a service, security as a service, big data as a service, monitoring as a service, logging as a service, internet of things as a service, identity as a service, analytics as a service, function as a service, or coding as a service.
Bernat discloses a service type of the first service is an infrastructure as a service, platform as a service, software as a service, database as a service, security as a service, big data as a service, monitoring as a service, logging as a service, internet of things as a service, identity as a service, analytics as a service, function as a service, or coding as a service ([0454], [0612]-[0614], reservation and load balancing of resources for FaaS).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Bernat’s teachings of FaaS to Sha’s teachings of resource reclaiming with the motivation of providing management of resources, security and service management in FaaS environment of Bernat (abstract.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452